Pottle, J.,
dissenting. This is a ease in which I must draw a distinction between the man and the judge. As a man, my sympathy is entirely with the outraged husband, if his statement of the transaction be true, and I wish that the law might be as announced by the majority. As a judge, I have nothing to do with what the law ought to be, but only with what it is. There is no such exception in the statute as the one declared by the court, and I do not think we have any authority to read it into the statute. If the logic of the ruling thus announced be followed, every trial for a violation of this statute will develop into a determination of the issue whether or not the accused was carrying the pistol for a lawful purpose. The law does not permit such an inquiry.